Captn Thomas Brattle plaint. agt Richard Knight admr to the Estate of John Paine decd and Oliver Purchis or either of them Defendts according to attachmt datd april: 18° 1677: The attachmt being read mr Knight objected agt the proceeding, for that hee was put in by the Court to administer in behalfe of all the Creditors and Commissionrs were appointd for the receiving of the claimes of the Creditors to that Estate and mr Brattle refuseing to proceed agt mr Purchis severally The Court granted a nonSute: The plaint. appealed from this judgemt unto the next Court of Assistants & himselfe principall in ten pounds, & mr Peter Bracket & Daniel Turell Senior Sureties in £.5. apeice bound themselves respectiuely ... on condition the sd Brattle should prosecute his appeale . . .
[ Among the papers filed with this case is the original bond by John Paine and Oliver Purchase, dated 30 January 1667, to pay Thomas Brattle 220l in case they do not deliver “fiue tunns & halfe of Good barr yron” to him (S. F. 1637.9); and also the following (S. F. 1637.5):
Thomas Brattle his Reasons of Appeale from the Judgemt of the County Court held in Boston the 24th of Aprill 1677: Jn an action by him brought against Richard Knight Administor to the Estate of John Paine Deceased and Oliver Purchas or either of them
*7981st Because contrary to Law and practice of the same Court (where the Judges have beene unconcerned) the plaintife was denyed proceedings against Richard Knight as administr afforesd or the Estate under his Administracion: Whereas mr Penn Townsend haveing at a County Court not long before by the same Judges proceedings granted against the Estate of Theoder Atkinson deceased: although the Same pleas were offred as a barr: which the sd Mr Knight presented: the Honord Goverr then declaiming that the Committee were appointed to receive the claimes but not impowred to Order Satisfaction to the Creditors and that he that could first obtaine Judgemt ought first to have Satisfaction: according to which assertion; Presedent, and common Reason: (there being then no Law to the Contrary) the appealant ought to have had Judgemt and Execution granted as well as the sd Townesend in his case afforementioned: as also the practice of the County Court at Jpswitch in a case betweene mr Winthrop and the sd Knight as administor afforesd: when sd Winthrop was denyed proceeding at the County Court in Boston: yet there had Judgemt and Execution granted him on the Estate of the Said John Paine: there being no Law to hinder him; or the said Appellant
2Iy Because the Appellant conceives that sundry of the Judges are Creditor
And therefore contrary to our first fundamental! Law: which Sayth: that no person shall suffer either in his person or Estate unless by vertue of some Express law: &c: The Plaintife refuseing to remitt his Sute to the Said Estate he was Nonsuted & so Justice contrary to Law deferred
All which the Appellant humbly leaves to Consideración craveing that he may be permitted to proceed in his ease now and have Judgemt as he ought to have had at the County Court and that he may not be barred by a Law which then had no being: to which Law after he hath had due proceedings by Judgemt and Execution he shall so farr as obliged reddyly Subject his Jntrest: who is
Yor Honors humble Servt
Tho: Brattle
These Reasons were received Aug° 30th 1677
per: Jsa Addington Cler
The jury of the Court of Assistants (Records, i. 100-101) found for Brattle “ the forfeiture of the bond of two hundred and twenty pounds sterling according to bond & Costs of Courts,” but it was also ordered that no judgment should pass nor execution be granted against Knight as administrator until there should have been an orderly division of the estate “among the creditors thereto as the law hath provided refferring to non solvent estates.” This law had just been passed at the May session, 1677; it will be found in William H. Whitmore, The Colonial Laws of Massachusetts, reprinted from the Edition of 1672, with the Supplements (1887), p. 250.
*799Shortly afterwards we find the following entry in the Records of the Court of Assistants (i. 103):
Whereas Captaine Thomas Bratle contrary to lawe in his reasons of Appeale presented & by him owned in this Court in prosecution of his Appeale against the Administrator to the estate of John Payne doth highly reflect vpon the Honor of the County Court of Suffolke that barred his plea & granted non suite as donn wholly vpon self Interest & for the obteinment of their owne claymes and contrary to law and this after this Courts sence given thereabouts and time Allowed him for a Just resentment thereof which yet by his petition he rather deffends then otherwise The Court doth therefore sentence him to be dischardged from his Comission as Comissioner in the Towne of Boston & pay one hundred pounds mony & stand comitted vntill his sentenc be performed
The following undated petition of Thomas Brattle (S. F. 1637.4) seems to follow this action:
To ye Honrble ye Court of Assistants The Humble Petition of Thomas Brattle
May it please yor Honrs to Consider That in all Circumstances Mr Pen Townsends Case & his were Parrelell as yor Petitionr & many others humbly Conceive
1t The one Sues ye Admrs & Surety & soe doth ye other
2d It is pleaded agt Pen Townsend yt ye Estate was Insolvent & soe it proves But it could not hinder his proceedings Answer being made yt if Atkinsons Estate were Insolvent Mr Shrimpton ye Admr was Sufficient
3d As in one case it was pleaded yt a Committee was appointed to Receive ye Clayms soe was it pleaded in ye other
Wherefore yor Petr humbly Conceives He might Safely bring ye County Court a prsident of their owne soe lately passd or without offence or Suspition of Refle[x]ions & Jnsist vpon ye same heer And Whereas yor Petr in his Reasons Seems to Reflect vpon ye Judges as Credrs & persons Concerned the Law forbids Relacions to Common Reason partyes Concerned to be Judges of Another mans Case, & Such Reasons have frequently been given and Exeptions agt Judges & Judgmts without offence to ye other Judges But if in ye manner of Expression anything hath Escaped yt is Justly Grievous to any of ye former or prsent Judges J Crave ye my words may have a Candid Jnterpretacion my Jntencion being onely to Vindicate my Cause not to Asperse ye Judges whom J am obliged to honr
But if my offence seems such as may merit further Animadversion or any Juditiall Sentence My humble desire is yt my Charge may be Legally formed & Reasonable time Given for my Defence & ye Matter of Fact According to Law Committed to A Jury for Tryall — & yor Petr shall Ever pray &c
Tho Brattle.
By August 9,1680, Thomas Brattle was again serving as Commissioner of the Town of Boston (Records of the Court of Assistants, i. 168).]